Exhibit 10.4

LIMITED GUARANTY

This GUARANTY is made as of the 29th day of March, 2018, by New England Realty
Associates Limited Partnership,  a Massachusetts limited partnership with an
address c/o The Hamilton Company, 39 Brighton Avenue, Boston,
Massachusetts  02134  (the "Guarantor"), for the purpose of inducing Brookline
Bank,  having an address of 131 Clarendon Street, Boston, Massachusetts  02116
 (the “Lender”), to make a loan in the amount of Twenty-One Million Five
Thousand ($21,500,000.00) Dollars (the “Loan”) to Hamilton Highlands, LLC, a
Massachusetts limited liability company, of 39 Brighton Avenue, Boston,
Massachusetts  02134 (the “Borrower”).  The Loan will be evidenced by an amended
and restated note of the Borrower (the “Note”)  and by a Loan Agreement, as
amended, by and between the Lender and Webster Green Apartments, LLC
(“Webster”), as assumed by Borrower and will be secured by a Mortgage, Security
Agreement and Assignment of Leases and Rents (the “Mortgage”) of certain real
property known as 757 Highland Avenue, Needham, Norfolk County, Massachusetts,
which is more particularly described in the Mortgage (the "Mortgaged Premises").
 The Note, Loan Agreement, Mortgage and all other instruments, whether now
existing or hereafter arising, executed in connection with the Loan or any
extension or modification thereof or submitted to the Lender are collectively
referred to herein as the "Loan Documents."

In consideration of the foregoing, Guarantor agrees as follows:

1.   Guaranty.   Guarantor unconditionally guarantees to the Lender (all of the
matters hereby guaranteed being hereafter referred to for convenience as the
"Obligations"):

(a)  The full and prompt payment when due of twenty-five percent (25%) of the
amount due to the Lender under the Loan Documents, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter;

(b)  The full and prompt payment when due of any and all costs of collection
relating to the Loan and this Guaranty;

(c)  the prompt and full payment of all losses, damages and costs (including
Lender’s reasonable attorney’s fees) sustained by the Lender as a result of the
occurrence of any one or more of the events set forth in clauses (i) - (ix) of
this Section 1(c) with respect to the Loan and/or the Mortgaged Premises

 

(i)   Guarantor and/or Borrower denying the Lender possession of the Mortgaged
Premises after default under the Loan Documents beyond applicable grace, notice
and cure periods;

(ii) The voluntary bankruptcy of the Borrower, or the involuntary bankruptcy of
the Borrower not dismissed within ninety (90) days of its filing;





--------------------------------------------------------------------------------

 



(iii) Fraud which induces the making of the Loan to the Borrower to the extent
that it adversely affects in any material respect the value of the collateral
given as security for the Note or the ability of the Borrower to repay the Note;

(iv) The generation, release, storage or disposal of oil, hazardous waste,
asbestos or hazardous materials at, on or from the Mortgaged Premises in
violation of applicable law or any past, present or future violation of any
applicable federal or state law, code, regulation or statute relating to such
generation, release, storage and/or disposal at, on or from the Mortgaged
Premises;

(v)  Failure to pay real estate taxes or maintain fire and casualty insurance
with rent loss coverage as provided in the Mortgage prior to the Lender taking
possession of the Mortgaged Premises as mortgagee in possession or while
Borrower controls the Mortgaged Premises;

(vi)  The misapplication of security deposits or of any funds held in trust, or
of insurance proceeds;

(vii)  The commission of or the continued existence of waste with respect to the
Mortgaged Premises;

(viii) The misapplication or misappropriation of tax reserve amounts, tenant
improvement reserve accounts, prepaid rents or other similar sums paid to or
held by the Borrower or any other person or entity in connection with the
operation of the Mortgaged Premises; and/or

(ix) The failure to apply any rent or income from the Mortgaged Premises
regardless of its source first to the payment of principal, interest, real
estate taxes and other charges when due under the Loan Documents or to the
payment of operating expenses or capital expenditures benefiting the Mortgaged
Premises or to distributions in the ordinary course of business prior to the
occurrence of any Event of Default set forth in the Mortgage

Guarantor’s liability hereunder is direct and unconditional and may be enforced
after nonpayment or non-performance by the Borrower, (which nonpayment or
nonperformance continues after the expiration of applicable notice and grace
periods), of any of the Obligations without requiring Lender to resort to any
other person or entity (including, without limitation, the Borrower) or any
other right, remedy or collateral.

2.   Rights of the Lender.  Guarantor authorizes the Lender, with the assent of
Borrower, to alter at any time, in the Lender’s discretion, any of the terms of
the Obligations, to take and to hold any security for the Obligations and to
accept additional or substituted security, to subordinate, compromise or release
any security, to release the Borrower from its liability for all or any part
of  the Obligations, to release any Guarantor hereunder or to substitute or add
one or more guarantors or endorsers hereunder, and to assign this Guaranty in
whole or in part.  The Lender may take any and all of the foregoing actions upon
such terms and conditions as the Lender may elect, without giving notice

2

--------------------------------------------------------------------------------

 



to any Guarantor or obtaining the consent of any Guarantor and without affecting
the liability of any Guarantor to the Lender.

3.   Joint, Several and Independent Liability.  The obligations of Guarantor
under this Guaranty are joint and several and independent of the obligations of
the Borrower.  The Lender may release or settle with the Borrower or any
Guarantor at any time without affecting the continuing liability of any
Guarantor.  The Lender may proceed against any Guarantor under this Guaranty
without first proceeding against the Borrower, against any other Guarantor or
any other person or any security held by the Lender and without pursuing any
other remedy.  Lender’s rights under this Guaranty will not be altered or
exhausted by any action by Lender until all of the Obligations have been paid,
performed and satisfied in full.

4.   Waiver of Indulgence.  Guarantor waives notice of acceptance of this
Guaranty and all presentment, demand, protest, notice of protest and notices of
default or dishonor of any note or other obligation guaranteed hereby and all
other suretyship defenses generally.  No extension of time or other indulgence
or release of liability or collateral granted by the Lender to the Borrower or
to any other guarantor will release or affect the obligations of any Guarantor
hereunder and no act, omission or delay on the part of the Lender in exercising
any rights hereunder or in taking any action to collect or enforce payment or
performance of any of the Obligations shall be a waiver of any such right or
release or affect the Obligations.  This Guaranty shall not be impaired by any
bankruptcy, insolvency, arrangement, assignment for the benefit of creditors,
reorganization or other debtor relief proceedings under any federal or state
law, whether now existing or hereafter enacted, with respect to the Borrower or
any Guarantor or if for any other reason the Borrower or any other Guarantor has
no legal obligation to discharge any of the obligations.

5.   Subordination of Rights.  Guarantor covenants and agrees that any
indebtedness of the Borrower to the Guarantor, whether arising from payments
made by Guarantor pursuant to this Guaranty or otherwise, is hereby subordinated
to the Obligations and that after any default under the Note or any of the other
Loan Documents, the Guarantor shall hold any funds received from Borrower in
trust for the Lender to satisfy the Obligations. This subordination of the
indebtedness and other obligations shall continue until all of the Obligations
have been paid, performed and satisfied in full.  Nothing in this Section shall
prevent any Guarantor from enforcing and collecting any obligation owed to such
Guarantor by the Borrower prior to a default under the Note or under any of the
other Loan Documents or after the Obligations have been paid, performed and
satisfied in full.

6.   Financial Statements and Tax Returns.   Guarantor shall furnish the Lender
annually by May 1st of each year for as long as any sums are owed to the Lender
on account of the Note or other obligations, Guarantor’s financial statement on
forms prescribed by the Lender and a complete copy of Guarantor’s federal income
tax return for the most recent year. If such tax return is filed on extension,
then Guarantor shall provide the Lender with a copy thereof within fifteen
(15) days of its filing.

7.   Minimum Net Worth.  For as long as any sums are owed to Lender on account
of the Note or other obligations, Guarantor shall maintain (a) a minimum net
worth of at least Seven Million Fie Hundred Thousand and 00/100 Dollars
($7,500,000.00), and (b) liquid assets (consisting of cash or cash equivalents,
bonds, certificates of deposit, mutual funds, marketable stocks and other

3

--------------------------------------------------------------------------------

 



marketable securities), and reoccurring cash flow distributions from Guarantor’s
ownership in real estate investments, which shall not be subject to any liens,
of at least One Million and 00/100 ($1,000,000.00).

8.   Default.  The Lender may declare Guarantor in default under this Guaranty
if a Guarantor fails to perform any of its obligations under this Guaranty or
under any other guaranty given to the Lender in connection with the Loan, or
becomes the subject of any bankruptcy, insolvency, assignment for the benefit of
creditors, arrangement, reorganization, or other debtor relief proceeding under
any federal or state law, whether now existing or hereafter enacted and such
proceeding is not dismissed within ninety (90) days of its filing.

9.   Delay; Cumulative Remedies.  No delay or failure by the Lender to exercise
any right or remedy against the Borrower or any Guarantor will be construed as a
waiver of that right or remedy.  All remedies of the Lender against the Borrower
and Guarantor are cumulative.

10. Expenses of Collection.  Guarantor shall pay to the Lender on demand any and
all reasonable expenses paid or incurred by the Lender, including reasonable
attorneys’ fees and disbursements, in connection with the collection or
enforcement of the Obligations or this Guaranty.  Until paid to the Lender, such
sums will bear interest at the rate set forth in the Note.

11. Entire Agreement.  The whole of this Guaranty is set forth herein, and there
is no verbal or other written agreement, and no understanding or custom
affecting the terms hereof.  This Guaranty can be modified only by a written
instrument signed by the parties to be charged.

12. Interpretation and Binding Effect.  If any provision of this Guaranty shall
be held to be prohibited or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.  This Guaranty shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts and shall take effect as a sealed
instrument and shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto.  Guarantor submits  to the
jurisdiction of the courts of the Commonwealth of Massachusetts, state and
federal, without regard to conflict of laws principles for all purposes with
respect to this Guaranty and the Guarantor’s relationship with the Lender.

13. Termination.   Notwithstanding anything appearing to the contrary in this
Guaranty, this Guaranty shall terminate upon full satisfaction of the Loan.





4

--------------------------------------------------------------------------------

 



14. Waiver of Trial by Jury.   GUARANTOR AND LENDER (BY ACCEPTANCE OF THIS
GUARANTY) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF LENDER RELATING TO THE ADMINISTRATION OF THE LOAN OR
THE ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
LENDER TO ACCEPT THIS GUARANTY AND MAKE THE LOAN.

--------------------------------------------------------------------------------

End of text.  Signatures follow.





5

--------------------------------------------------------------------------------

 



NEW ENGLAND REALTY ASSOCIATES LIMITED

PARTNERSHIP, a Massachusetts limited partnership

By:

NewReal, Inc., a Massachusetts corporation,

 

its General Partner

By:

 

 

Ronald Brown, President

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.

On this ________ day of March, 2018, before me, the undersigned notary public,
personally appeared Ronald Brown proved to me through satisfactory evidence of
identification, personally known to me to be the person whose name is signed on
the preceding or attached document and acknowledged to me that he signed it
voluntarily for its stated purpose as President of NewReal, Inc, which is the
General Partner of NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP.

 

 

NOTARY PUBLIC

 

My Commission Expires:

 

 

6

--------------------------------------------------------------------------------